Appellant, having foreclosed a mortgage upon realty owned by one Hyde, had bid in the property at foreclosure sale on April 12, 1930, and the year of redemption was about to expire. On April 11, 1931, there was in force in this state chapter 164, Laws 1927, providing that the time for redemption should be extended for one year if the proposing redemptioner at the expiration of one year from the date of sale should "* * * make the following payments, viz.: (1) All taxes due upon the land; (2) all interest due on the mortgage at the date of sale; (3) interest at 7 per cent for one year from date of sale upon the total amount sold for; (4) interest upon the principal of the mortgage for one year in advance at the rate of interest originally provided for in the mortgage before maturity; (5) all costs of foreclosure as set forth in the sheriff's affidavit of sale. * * *"
The law provided that such payment might be made either to the sheriff or to the holder of the certificate of sale. The mortgagor Hyde, apparently desirous of saving his property if possible, wished to avail himself of this privilege of extending the period of redemption for one year. For that purpose, on April 11, 1931, he paid to respondent Johnson (the then sheriff of Minnehaha county) the sum of $3,958.63 which embraced the following items:
Interest on mortgage at date of sale ................. $1,232.01 Interest for one year at 7% on the amount of sale .... $1,400.00 Interest upon the principal of the mortgage for one year in advance .................................... $1,260.00 Costs of foreclosure sale ............................ $   66.62 --------- Total ............................................ $3,958.63
On or before said date, the mortgagor had paid the first half of the 1930 taxes on the premises in question. By virtue of the law then in force, the first half of the 1930 taxes could be paid without penalty or interest on or before April 30, 1931, and if so paid, then the second half of the 1930 taxes could be paid without penalty or *Page 468 
interest on or before October 31, 1931. Hyde had not paid the second half of the 1930 taxes.
It may be noted incidentally that the rental value of the property in question was found by the trial court (which finding stands entirely unquestioned) to be $1,800 per year. To retain possession of this property and extend the period of redemption for a year, the mortgagor Hyde paid the first half of the 1930 taxes amounting to about $280, and in addition paid to the sheriff, as above set out, the sum of $3,958.63, being appreciably more than twice the annual rental of the property. The sheriff executed and delivered to Hyde a certificate that the period of redemption had been extended for one year, and paid over the money he had received to appellant's attorney, who in turn paid it over to appellant. Neither appellant nor his attorney ever made any objection of any kind with reference to the amount collected by the sheriff and paid to appellant until the present action was commenced in May, 1933, seeking to recover from the sheriff and his surety the sum of $284.75, being the amount of the second installment of the 1930 taxes, upon the theory that before issuing the certificate of extension to the mortgagor Hyde the sheriff should have collected that additional sum from Hyde, or at least should have seen that it was paid to the county treasurer. The trial court held that there could be no recovery.
The statutes of this state in force at the time the mortgagor undertook to extend the period of redemption included chapter 87, Laws 1925, which provided in substance that taxes should become delinquent and draw interest and penalty on May 1st of each year and that if any person paid one half of his taxes before April 30th the remaining half should not become delinquent until November 1st next following. The mortgagor having paid the first half of the 1930 taxes before April 30, 1930, there were no taxes delinquent against the property, and I am by no means entirely convinced that under those circumstances the second half of the 1930 taxes were "due" in the sense in which that word is used in chapter 164, Laws 1927, hereinbefore quoted, notwithstanding the broad general provision of section 6758, Rev. Code 1919, to the effect that taxes "shall become due on the first day of January of the year following that in which such taxes are assessed." In any event I do not believe we need to determine that question in this case. *Page 469 
If the second installment of the 1930 tax was "due" within the contemplation of chapter 164, Laws 1927, then the mortgagor should have included the amount thereof in his payment in order to secure his year's extension. The situation seems to me to amount in essence to a case of tender and acceptance. When the mortgagor went to the sheriff and offered him $3,958.63 and asked for the certificate of extension, his conduct amounted to a tender of all sums of every kind and nature which the law required him to pay in order to secure the extension. So far as the sheriff was concerned, he accepted the tender. He immediately transmitted the money to appellant's attorney and it went thence to appellant. All parties were chargeable with knowledge of the condition of the tax payments as shown by the public records. All parties were equally chargeable with knowing what payments the law required the mortgagor to make. All parties were presumably competent to make their own computation. It does not seem to me material whether the sheriff was the agent of appellant to accept the tender of the mortgagor (as was perhaps suggested in Walters v. Roberts [1926] 50 S.D. 65, 208 N.W. 163) or whether he was the agent of the mortgagor to transmit his tender to the appellant or whether (as seems to me more probably the case) he was merely a statutory intermediary between the parties and in no strict sense an agent of either. In any event the money of the mortgagor came presently to the hands of appellant. When appellant received it, he was chargeable with knowledge that it was tendered to him as the amount which the law required the mortgagor to pay and the sheriff to collect for the year's extension. Undoubtedly appellant thereupon had a reasonable time to determine whether or not the amount was correct and to make any objections which he might have. Appellant retained the money and neither he nor his attorney made any objections whatsoever for more than two full years. It seems to me entirely unreasonable, under the circumstances of this case, to grant the appellant two years to make up his mind whether or not he had been adequately compensated and the law complied with, with reference to this extension. I think that long before the expiration of two years, appellant should have been deemed as a matter of law to have accepted the tax payment made and the money transmitted to him as a compliance by the mortgagor and by the sheriff with the requirements of law with reference to this *Page 470 
extension, and I do not think appellant ought thereafter to be permitted to proceed against either the mortgagor or the sheriff on the ground that the payments made were insufficient. I believe that appellant's conduct amounts in substance to the acceptance of a tender, and consequently it should not be necessary at this time, in order to bar his action against either the sheriff or the mortgagor, to show that they or either of them have been misled to their detriment by his silence. I think therefore that the judgment below was right and should be affirmed, and consequently find myself compelled to dissent from the majority opinion herein.
POLLEY, J., concurs in the dissent.